Exhibit 10.4

 

SETTLEMENT AGREEMENT

 

This settlement agreement (“Settlement Agreement”), dated as of December 31,
2016 (the “Settlement Date”), is entered into by and between Iroquois Master
Fund Ltd. (“Iroquois”), a Cayman Islands corporation, having a registered
address at Admiral Financial Center, 90 Fort Street 5th Floor, P.O. Box 32021,
Georgetown, Grand Cayman KY1-1208, Hudson Bay Master Fund Ltd. (“Hudson Bay”), a
Cayman Islands corporation, having its principal place of business at the
offices of Walkers Corporate Services Limited, Walker House, 87 Mary Street,
George Town, Grand Cayman KY1-9005, Kingsbrook Opportunities Master Fund LP
(“Kingsbrook”), a Cayman Islands limited partnership, having a registered
address at P.O. Box 309, Ugland House, South Church Street, George Town, Grand
Cayman, Cayman Islands, and Parkfield Funding, LLC (“Parkfied”), as assignee of
Cranshire and Freestone, a Delaware limited liability company, having a
principal place of business at 205 E. 42nd Street, New York, New York 10017
(each an “Investor,” and collectively the “Investors”), on the one hand, and
Hyperdynamics Corporation (“HDYN”), a Delaware corporation, having a principal
place of business at 12012 Wickchester Lane, Suite 475, Houston, Texas 77079, on
the other hand. The Investors and HDYN shall be referred to herein jointly as
the “Parties” and each a “Party”.

 

WHEREAS, on or about January 30, 2012, Iroquois, Hudson Bay, Kingsbrook,
Cranshire Capital Master Fund, Ltd. (“Cranshire”) and Freestone Advantage
Partners II, LP (“Freestone,” and collectively the “Plaintiffs”) and HDYN
entered into a Securities Purchase Agreement dated as of January 30, 2012 (the
“SPA”), pursuant to which the Plaintiffs invested $30 million in HDYN in
exchange for ten million shares of HDYN common stock and warrants to buy an
additional ten million shares of HDYN common stock at a price of $3.50 per
share.

 

WHEREAS, on May 9, 2012, the Plaintiffs commenced an action in the Supreme Court
of the State of New York, County of New York (the “Court”) captioned Iroquois
Master Fund

 

--------------------------------------------------------------------------------


 

Ltd., et al., v. Hyperdynamics Corporation, et al., Index No. 651614/2012 (the
“Action”) alleging certain claims against HDYN for negligent misrepresentation,
breach of contract and indemnification under the SPA as set forth in the
Plaintiffs’ Complaint dated May 9, 2012, which was subsequently amended by the
First Amended Complaint dated July 6, 2012, and the Second Amended Complaint
dated August 12, 2013 (the “SAC”);

 

WHEREAS, HDYN filed a Motion to Dismiss on July 12, 2012, which was granted as
to Plaintiffs’ negligent misrepresentation claim on June 19, 2014;

 

WHEREAS, HDYN filed its Answer to the SAC on September 9, 2013;

 

WHEREAS, in or about May 2016, Cranshire and Freestone agreed to irrevocably
transfer, convey and assign all of its rights, title, and interest in the Action
to Parkfield; and

 

WHEREAS, HDYN disputes the validity of those claims asserted in and the
allegations contained in the Action;

 

WHEREAS, the Parties hereto have fully investigated all potential claims in
connection with the above Recitals. All of the Parties have consulted with their
own independently selected attorneys and advisors regarding such investigations,
and the effect thereof on the legal, equitable and factual issues that have been
raised, or could have been raised, in connection with the above disputes and
potential claims. All of the Parties are now fully satisfied that they have
sufficient knowledge of the facts and circumstances related to all such issues
so that a knowledgeable settlement can be reached; and

 

WHEREAS, in the interest of reaching an amicable resolution of the Action and
avoiding the expense of further litigation, with no Parties admitting liability
or wrongdoing, the Parties wish to settle their disputes in accordance with the
terms of this Settlement Agreement.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.             Settlement Shares, Settlement Payment, and Dismissal of the
Action

 

1.1          Issuance of Common Stock in HDYN (the “Common Stock”) to Investors:

 

(a)           The parties shall seek approval of the issuance of 600,000 validly
issued, fully paid and non-assessable shares of Common Stock in HDYN in the
aggregate amount to Investors (as adjusted for stock splits, combinations and
other similar transactions occurring after the date hereof) (the “Settlement
Shares”) from the Court in a fairness hearing held pursuant to
Section 3(a)(10) (“Section 3(a)(10)”) of the Securities Act of 1933, as amended
(the “1933 Act”). If the Court approves the issuance in accordance with
Section 3(a)(10), HDYN shall issue the Settlement Shares to Investors, subject
to the restrictions set forth in Section 1.1(b)-(c) below, in the amounts set
forth below:

 

Investor

 

Number of Shares

Hudson Bay

 

59,394

Kingsbrook

 

96,843

Iroquois

 

200,316

Parkfield

 

243,447

 

(b)           If the Court approves the issuance of the Settlement Shares in
accordance with Section 3(a)(10), the Settlement Shares shall be tradeable
without registration under the 1933 Act in the hands of the Investors. However,
notwithstanding the Investors seeking an order

 

3

--------------------------------------------------------------------------------


 

regarding the issuance of the Settlement Shares,(1) by signing this Settlement
Agreement, the Investors expressly agree not to sell, transfer, or assign the
Settlement Shares before April 1, 2017. If the Court does not approve the
issuance of the Settlement Shares in accordance with Section 3(a)(10), the
Settlement Shares shall be issued to the Investors as restricted shares in the
amounts set forth above and HDYN shall be obligated to file a resale
registration statement under the 1933 Act registering the Settlement Shares for
resale by the Investors (the “Registration Statement”). HDYN shall use its
reasonable best efforts to cause the Registration Statement to be filed with the
United States Securities and Exchange Commission as promptly as possible
following failure of the Court to approve the issuance of the Settlement Shares
in accordance with Section 3(a)(10), such that the Registration Statement will
become effective on or before April 1, 2017. In the event HDYN is required to
file a Registration Statement pursuant to this provision, the fees and expenses
(including, but not limited to, attorneys’ fees) for preparation, filing, and
obtaining effectiveness of the Registration Statement (the “Registration
Statement Costs”) shall be apportioned as follows: (1) for Registration
Statement Costs up to $50,000 total, HDYN shall pay 50% of the Registration
Statement Costs and the Investors shall pay 50% of the Registration Statement
Costs; and (2) for total Registration Costs above $50,000, the Investors will
pay 100% of all Registration Statement Costs exceeding $50,000. Until the
Investors remit payment for any Registration Statement Costs owed under this
provision, HDYN shall not be obligated to request acceleration of effectiveness
of the Registration Statement. Notwithstanding the foregoing, HDYN may defer the
filing or effectiveness of such Registration Statement if (1) HDYN is engaged in
another unregistered capital markets transaction and the Registration Statement
will, in HDYN’s good faith judgment, interfere or disrupt materially the

 

--------------------------------------------------------------------------------

(1)           The date upon which the Court issues an order regarding the
Settlement Shares (the “Order”) shall hereinafter be referred to as the “Court
Order Date”.

 

4

--------------------------------------------------------------------------------


 

other unregistered capital markets transaction or (2) if material non-public
information exists that HDYN cannot disclose at the time, in HDYN’s good faith
judgment, for significant commercial purposes.

 

(c)           If HDYN shall at any time propose to conduct an underwritten
offering of Common Stock for cash (excluding an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or S-8
or an offering on any registration statement form that does not permit secondary
sales) (an “Underwritten Offering”), HDYN shall promptly notify all Investors of
such proposal reasonably in advance of (and in any event at least five
(5) business days before) the commencement of the offering, which notice will
set forth the principal terms and conditions of the issuance, including the
proposed offering price (or range of offering prices), the anticipated filing
date of the Registration Statement and the number of shares of Common Stock that
are proposed to be registered (the “Piggyback Notice”); provided, however,
notwithstanding any other provision of this Settlement Agreement, if the
managing underwriter or managing underwriters of an Underwritten Offering advise
HDYN that in their reasonable opinion that the inclusion of any Settlement
Shares requested for inclusion in the subject Underwritten Offering (and any
related registration, if applicable) would likely have an adverse effect in any
material respect on the price, timing or distribution of Common Stock proposed
to be included in such Underwritten Offering, HDYN shall have no obligation to
provide a Piggyback Notice to Investors and Investors shall have no right to
include any Settlement Shares in such Underwritten Offering (and any related
registration, if applicable). The Piggyback Notice shall offer the Investors the
opportunity to include for registration in such Underwritten Offering (and any
related registration, if applicable) the number of Settlement Shares as they may
request (a “Piggyback Registration”), HDYN shall use commercially reasonable
efforts to

 

5

--------------------------------------------------------------------------------


 

include in each such Piggyback Registration such Settlement Share for which HDYN
has received written requests for inclusion therein within three (3) business
days after sending the Piggyback Notice. If an Investor decides not to include
all of its Settlement Shares in any Registration Statement thereafter filed by
HDYN, such Investor shall no longer have the right to include any Settlement
Shares in any subsequent Piggyback Registration as may be filed by HDYN with
respect to offerings of Common Stock, all upon the terms and conditions set
forth herein. Notwithstanding the provisions for cost sharing in
Section 1.1(b) above, the costs of inclusion of any of the Settlement Shares in
any Piggyback Registration shall be borne by HDYN.

 

(d)           If the managing underwriter or managing underwriters of an
Underwritten Offering advise HDYN and the Investors that in their reasonable
opinion that the inclusion of all of the Investors’ Settlement Shares requested
for inclusion in the subject Piggyback Registration (and any other Common Stock
proposed to be included in such offering) would likely have an adverse effect in
any material respect on the price, timing or distribution of Common Stock
proposed to be included in such offering, HDYN shall include in such
Underwritten Offering only that number of shares of Common Stock proposed to be
included in such Underwritten Offering that, in the reasonable opinion of the
managing underwriter or managing underwriters, will not have such effect, with
such number to be allocated as follows: (A) first to HDYN, and (B) if there
remains availability for additional shares of Common Stock to be included in
such registration, the Settlement Shares.

 

(e)           HDYN shall have the right to terminate or withdraw any
registration initiated by it at any time in its sole discretion whether or not
any Investor has elected to include Settlement Shares in such Piggyback
Registration. The Registration Statement Costs of such

 

6

--------------------------------------------------------------------------------


 

withdrawn registration statement shall be borne by HDYN. Any Investor shall have
the right to withdraw all or part of its request for inclusion of its Settlement
Shares in a Piggyback Registration by giving written notice to HDYN of its
request to withdraw; provided, that (i) such request must be made in writing
prior to the effectiveness of the applicable registration statement and
(ii) such withdrawal shall be irrevocable and, after making such withdrawal, an
Investor shall no longer have any right to include Settlement Shares in the
Piggyback Registration as to which such withdrawal was made.

 

(f)            The obligation of HDYN to use its reasonable best efforts to
cause the Registration Statement to be filed and become effective on or before
April 1, 2017, or to include any Settlement Shares in a Piggyback Registration
shall terminate with respect to any Settlement Shares if any Settlement Shares
are transferred by an Investor or when Settlement Shares otherwise become freely
tradeable.

 

(g)           If the Court approves the issuance of the Settlement Shares in
accordance with Section 3(a)(10), the Settlement Shares shall be delivered
electronically by HDYN to each Investor under this Section 1.1(a) within five
(5) business days following the Court Order Date (such date, the “Share Delivery
Date”) through the Depository Trust Company DWAC system pursuant to the
instructions provided by each Investor to HDYN. HDYN hereby confirms that it
can, and will, deliver the shares of Common Stock through DWAC on or before the
Share Delivery Date. If the Court does not approve the issuance of the
Settlement Shares in accordance with Section 3(a)(10), the Settlement Shares
shall be issued in certificated form with appropriate legends evidencing that
the Settlement Shares are “restricted shares.” Any restrictive legends shall be
removed and HDYN shall issue certificates without such legends to the holder of
the Settlement Shares upon which it is stamped or issue to such holder by
electronic delivery

 

7

--------------------------------------------------------------------------------


 

at the applicable balance account at the DTC, if, unless otherwise required by
state securities laws, (i) such Settlement Shares are registered for resale
under the 1933 Act pursuant to the Registration Statement described in
1.1(b) above, (ii) in connection with a sale, assignment or other transfer, such
holder provides HDYN with an opinion of counsel, in a generally acceptable form,
to the effect such sale, assignment or transfer of the Settlement Shares may be
made without registration under the applicable requirements of the 1933 Act, or
(iii) the Settlement Shares can be sold, assigned, or transferred pursuant to
Rule 144. HDYN shall be responsible for the fees of its transfer agent and all
DTC fees associated with such issuance.

 

1.2          Payment of Cash to Investors:

 

(a)           As soon as reasonably practicable after the Settlement Date but no
later than January 16, 2017, HDYN shall pay or cause to be paid to Investors the
sum of $1,350,000.00 provided that a completed IRS Form W-9 for FK Law (defined
below) and complete wire instructions are provided at least three (3) business
days in advance of such payment. This payment shall be made by wire transfer to
the IOLA Trust account of Feuerstein Kulick LLP (“FK Law”), the wire transfer
instructions for which are as follows:

 

Bank Name:   Citibank

 

Account #:       4998722581

 

Routing #:        021000089

 

Swift:                CITI US 33

 

Physical Address of Bank: 90 Park Avenue; New York, NY 10016

 

Contact at Bank: Victor Perez, Branch Manager

 

Phone Number for Contact at Bank: 212-681-4503

 

8

--------------------------------------------------------------------------------


 

(b)           Upon receipt, FK Law shall allocate the $1,350,000.00 among the
Investors in the manner previously agreed upon by the Investors.

 

1.3          Dismissal of the Action:

 

On January 5, 2017, the Parties (i) will notify the Court of the Settlement
Agreement and request an adjournment of the summary judgment filing schedule in
light of the Settlement Agreement, and (ii) will cause their respective counsel
to execute a Stipulation of Discontinuance and Dismissal with Prejudice in the
form attached hereto as Exhibit A, pursuant to which the Action will be
dismissed with prejudice (the “Stipulation”). HDYN’s attorneys shall hold the
fully executed Stipulation and shall be free to file it with the Court without
further notice after (i) the wire transfer provided for in Section 1.2 above,
(ii) the Court enters an Order with respect to the Settlement Shares (whether
approved or denied) as described in in Section 1.1, and (iii) HDYN delivers the
Settlement Shares to the Investors pursuant to Section 1.1(g).

 

2.             Mutual Releases

 

2.1          General Release of HDYN by Investors: The Investors on behalf of
themselves, each and every of their current and former employees, officers,
directors, shareholders, investors, insurers, members, administrators, agents,
attorneys, agents, parents, subsidiaries, affiliates, predecessors, successors,
business associates, partners, independent contractors, joint venturers, legal
representatives, heirs, assigns, third-party beneficiaries, and other
representatives and servants (the “Investor Releasers”), hereby RELEASE, ACQUIT,
and FOREVER DISCHARGE HDYN, and each and every of its current and former
employees, officers, directors, shareholders, investors, insurers (including,
but not limited to AIG and RSUI), members, administrators, agents, attorneys,
agents, parents, subsidiaries, affiliates, predecessors, successors, business
associates, partners, independent contractors, joint venturers, legal

 

9

--------------------------------------------------------------------------------


 

representatives, heirs, assigns, third-party beneficiaries, and other
representatives and servants (the “HDYN Released Parties”), from any and all
claims, actions, rights, demands, causes of action, counterclaims, judgments,
debts, liens, contracts, agreements, promises, obligations (fiduciary or
otherwise), liabilities, damages, punitive damages, loss, costs, or expenses of
any nature whatsoever, known or unknown, foreseen or unforeseen, contingent or
vested, arising by subrogation, assignment, reimbursement, operation of law, or
otherwise, whether arising under federal, state, local, statutory or common law,
or any other law, rule, or regulation, including the law of any jurisdiction
outside the United States, whether legal, equitable, or any other type, and
which in any way relate to, arise out of, or are in any way connected to any
aspect of the Parties’ relationships with each other, dealings with each other,
or any acts, omissions, or failures to act, whether such claims arise directly,
derivatively, representatively or in any other capacity, including, but not
limited to, any issues relating to any claims to payment or compensation of any
kind or nature that the Investors had, now have, or may assert in the future
against the HDYN Released Parties, arising out of or relating to the Action, any
complaint filed in the Action, the SPA, and/or any other claims of any kind
relating to any activity, communication or transaction that occurred up to and
including the Court Order Date, including but not limited to any claims relating
to the issuance, sale, conversion or trading of the Common Stock (or any other
securities that were convertible into, or exercisable or exchangeable for Common
Stock) (collectively the “Investor Released Claims”). The Investor Releasers
agree that the releases contained in this paragraph are intended to be construed
as the broadest type of general release.

 

2.2          General Release of Investors by HDYN: HDYN, on behalf of itself,
each and every of its current and former employees, officers, directors,
shareholders, investors, members, administrators, agents, attorneys, agents,
parents, subsidiaries, affiliates, predecessors,

 

10

--------------------------------------------------------------------------------


 

successors, business associates, partners, independent contractors, joint
venturers, legal representatives, heirs, assigns, third-party beneficiaries, and
other representatives and servants (the “HDYN Releasers”), hereby RELEASES,
ACQUITS, and FOREVER DISCHARGES the Investors, and each and every of their
current and former employees, officers, directors, shareholders, investors,
insurers, members, administrators, agents, attorneys, agents, parents,
subsidiaries, affiliates, predecessors, successors, business associates,
partners, independent contractors, joint venturers, legal representatives,
heirs, assigns, third-party beneficiaries, and other representatives and
servants (the “Investor Released Parties”), from any and all claims, actions,
rights, demands, causes of action, counterclaims, judgments, debts, liens,
contracts, agreements, promises, obligations (fiduciary or otherwise),
liabilities, damages, punitive damages, loss, costs, or expenses of any nature
whatsoever, known or unknown, foreseen or unforeseen, contingent or vested,
arising by subrogation, assignment, reimbursement, operation of law, or
otherwise, whether arising under federal, state, local, statutory or common law,
or any other law, rule, or regulation, including the law of any jurisdiction
outside the United States, whether legal, equitable, or any other type, and
which in any way relate to, arise out of, or are in any way connected to any
aspect of the Parties’ relationships with each other, dealings with each other,
or any acts, omissions, or failures to act, whether such claims arise directly,
derivatively, representatively or in any other capacity, including, but not
limited to, any issues relating to any claims to payment or compensation of any
kind or nature that the HDYN Releasers had, now have, or may assert in the
future against the Investor Released Parties arising out of or relating to
Action, any complaint filed in the Action, the SPA, and/or any other claims of
any kind relating to any activity, communication or transaction that occurred up
to and including the Court Order Date, including but not limited to any claims
relating to the issuance, sale, conversion or trading

 

11

--------------------------------------------------------------------------------


 

of the Common Stock (or any other securities that were convertible into, or
exercisable or exchangeable for Common Stock) (collectively the “HDYN Released
Claims”). The HDYN Releasers agree that the releases contained in this paragraph
are intended to be construed as the broadest type of general release.

 

2.3                               The Parties expressly acknowledge that—under
the laws of certain jurisdictions— a general release may not extend to claims
that the settling party does not suspect or know exist in its favor at the time
of executing the release, which if known to it might have materially affected
its settlement. The Parties expressly waive any rights that they may have under
the foregoing principle related to the mutual releases contained in the
Settlement Agreement, as well as under any other statutory or common-law
principles of similar effect. The Parties understand that this provision is an
important and material term of this Settlement Agreement.

 

2.4                               Notwithstanding the foregoing, nothing
contained herein shall be construed to release any obligation arising out of
this Agreement.

 

3.                                      HDYN Representations and Warranties:
HDYN hereby represents and warrants to the Investors, as of the date of the
Settlement Agreement and as of the Court Order Date, if any, that:

 

3.1                               Organization. HDYN is duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which it is formed, and has the requisite power and authorization to own its
properties and to carry on its business as now being conducted and as presently
proposed to be conducted.

 

3.2                               Authorization; Enforcement; Validity. HDYN has
the requisite corporate power and authority to enter into and perform its
obligations under this Settlement Agreement and to issue the Settlement Shares
in accordance with the terms hereof. The execution and delivery of this
Settlement Agreement by HDYN and the consummation by HDYN of the transactions

 

12

--------------------------------------------------------------------------------


 

contemplated hereby (including, without limitation, the issuance of the
Settlement Shares) have been duly authorized by HDYN’s board of directors or
HDYN’s Bylaws and no further filing, consent or authorization is required by
HDYN, its board of directors or its shareholders or other governing body. This
Settlement Agreement has been duly executed and delivered by HDYN, and
constitutes the legal, valid and binding obligations of HDYN, enforceable
against HDYN in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by applicable law.

 

3.3                               Issuance of Securities. The issuance of the
Settlement Shares is duly authorized, and, upon issuance in accordance with the
terms of this Settlement Agreement and such Settlement Shares will be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances with respect to the issue thereof (other than the
restrictions set forth in Section 1.1(b) or otherwise imposed by applicable
law). Subject to the truth and accuracy of the Investors’ representations and
warranties in this Settlement Agreement, the issuance by HDYN of the Settlement
Shares pursuant to this Settlement Agreement is exempt from registration under
the 1933 Act pursuant to Section 3(a)(10) or other applicable exemption.

 

3.4                               No Conflicts. The execution, delivery and
performance of this Settlement Agreement by HDYN and the consummation by HDYN of
the transactions contemplated hereby (including, without limitation, the
issuance of the Settlement Shares) will not (i) result in a violation of its
Certificate of Incorporation (including, without limitation, any certificates of
designation contained therein) or other organizational documents of HDYN or any
of its

 

13

--------------------------------------------------------------------------------


 

subsidiaries, any capital stock of HDYN or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which HDYN or any of its subsidiaries is a party, or (iii) result
in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, federal and state securities laws and
regulations and the rules and regulations of the market on which HDYN’s Common
Stock is traded) applicable to HDYN or any of its subsidiaries or by which any
property or asset of HDYN or any of its subsidiaries is bound or affected
except, in the case of clause (ii) or (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of HDYN
to perform its obligations hereunder.

 

3.5                               Consents. Except as set forth in this
Settlement Agreement, HDYN is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under, or
contemplated by, this Settlement Agreement in accordance with the terms hereof.
All consents, authorizations, orders, filings and registrations which HDYN is
required to obtain pursuant to this Settlement Agreement at or prior to the date
hereof have been or will be obtained or effected on or prior to the date hereof,
and neither HDYN nor any of its subsidiaries are aware of any facts or
circumstances which might prevent HDYN from obtaining or effecting any of the
registrations, applications or filings contemplated by this Settlement
Agreement.

 

3.6                               No General Solicitation; No Integrated
Offering. Neither HDYN, nor any of its subsidiaries or affiliates, nor any
Person acting on its or their behalf, has engaged in any form of

 

14

--------------------------------------------------------------------------------


 

general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or issuance of the Settlement Shares. None of HDYN,
its subsidiaries or any of their affiliates, nor any Person acting on their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would require
registration of the issuance of any of the Settlement Shares under the 1933 Act,
whether through integration with prior offerings or otherwise, or cause this
offering of the Settlement Shares to require approval of stockholders of HDYN
under any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of HDYN are listed or designated
for quotation. None of HDYN, its subsidiaries, their affiliates nor any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of the issuance of any of the
Settlement Shares under the 1933 Act or cause the offering of any of the
Settlement Shares to be integrated with other offerings.

 

3.7                               Application of Takeover Protections; Rights
Agreement. HDYN and its board of directors have taken all necessary action, if
any, in order to render inapplicable any control share acquisition, interested
stockholder, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation, Bylaws or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable as a result of the transactions contemplated by this
Settlement Agreement, including, without limitation, HDYN’s issuance of the
Settlement Shares and the Investors’ ownership of those Settlement Shares,
together with all other securities now or hereafter owned or acquired by
Investors. HDYN and its board of directors have taken all necessary action, if
any, in order to render inapplicable any shareholder

 

15

--------------------------------------------------------------------------------


 

rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of common stock or a change in control of HDYN or any of its
subsidiaries.

 

3.8                               Transfer Taxes. On the date hereof, all stock
transfer or similar taxes (other than income or similar taxes) which are
required to be paid in connection with the offer, issuance and transfer of the
Settlement Shares to be issued to the Investors hereunder will be, or will have
been, fully paid or provided for by HDYN, and all laws imposing such taxes will
be or will have been complied with.

 

3.9                               Assignment of Claims. There has been no actual
assignment or transfer or purported assignment or other transfer by HDYN of all
or any portion of any HDYN Released Claim or other matter or any interest which
has been released by HDYN by any provision of this Settlement Agreement. HDYN is
the sole owner and real party-in-interest regarding the HDYN Released Claims and
other matters released by HDYN pursuant to this Settlement Agreement.

 

4.                                      Investors Representations and
Warranties: Each Investor hereby represents and warrants, only as to itself and
no other Investor, to HDYN, as of the date of the Settlement Agreement and the
Court Order Date, if any, that:

 

4.1                               Organization. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Settlement
Agreement and otherwise to carry out its obligations hereunder.

 

4.2                               No Public Sale or Distribution. Such Investor
is acquiring the Settlement Shares being issued to it under this Settlement
Agreement for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act;

 

16

--------------------------------------------------------------------------------


 

provided, however, by making the representations herein, such Investor does not
agree, or make any representation or warranty, to hold any of the shares of
Common Stock for any minimum or other specific term beyond April 1, 2017, and
reserves the right to dispose of the Settlement Shares at any time on or after
April 1, 2017, in accordance with or pursuant to a registration statement or an
exemption under the 1933 Act. Such Investor does not presently have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Settlement Shares in violation of applicable securities
laws.

 

4.3                               Accredited Investor Status. Such Investor is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D.

 

4.4                               Reliance on Exemptions. Such Investor
understands that the Settlement Shares issued pursuant to this Settlement
Agreement are being offered and issued to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws, and that HDYN is relying in part upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Settlement Shares.

 

4.5                               Authorization; Validity; Enforcement. Such
Investor has the requisite corporate power and authority to enter into and
perform its obligations under this Settlement Agreement. The execution and
delivery of this Settlement Agreement by such Investor has been duly authorized
by such Investor’s board of directors, managing directors, principals, or other
governing bodies. This Agreement has been duly and validly authorized, executed
and delivered on behalf of such Investor and constitutes the legal, valid and
binding obligation of such Investor enforceable against such Investor in
accordance with its terms, except as such enforceability may

 

17

--------------------------------------------------------------------------------


 

be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

4.6                               No Conflicts. The execution, delivery and
performance by such Investor of this Settlement Agreement and the consummation
by such Investor of the transactions contemplated hereby will not (i) result in
a violation of the organizational documents of such Investor, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

 

4.7                               Assignment of Claims. Other than the
assignment referenced in Section 5 below, there has been no actual assignment or
transfer or purported assignment or other transfer by such Investor of all or
any portion of any of the Investor Released Claims as defined in Section 2.1
above or other matter or any interest which has been released by such Investor
by any provision of this Settlement Agreement. By execution hereof, each
Investor represents, covenants, and warrants that it is the exclusive owner,
holder, and real party-in-interest of each and every Investor Released Claim
described in Section 2.1 above.

 

4.8                               No Filings. Each Investor represents that,
other than the Action, it has not filed any lawsuits, charges or complaints
against HDYN with any local, state or federal agency or

 

18

--------------------------------------------------------------------------------


 

court from the beginning of time to the date of execution of this Settlement
Agreement, and that they will not do so at any time hereafter based on events
occurring or facts in existence prior to the date of execution hereof (except
subject to the conditions and agreements set forth herein).

 

5.                                      Cranshire and Freestone Assignment:
Pursuant to a purchase agreement dated as of May 5, 2016, Cranshire and
Freestone agreed to irrevocably transfer, convey and assign all of its rights,
title, and interest in the Action to Parkfield. As a result, Parkfield
represents and warrants (i) as stated in Section 4.7 above that it is the
exclusive owner, holder, and real party-in-interest of each and every Investor
Released Claim described in Section 2.1 above to the extent that such Investor
Released Claim may have belonged to Cranshire and Freestone, (ii) that to the
best of Parkfield’s knowledge, Freestone and Cranshire possess no claims against
HDYN other than those defined in the Investor Released Claims and released by
Parkview herein, and (iii) Parkfield is authorized to enter into, and perform
any and all of its obligations under, this Settlement Agreement as if it were
Cranshire and Freestone.

 

6.                                      Indemnification by Parkfield: Parkfield,
as assignee of Cranshire and Freestone, agrees to indemnify and hold harmless
HDYN for any claims asserted or demands made by any third party purporting to
act on behalf of Cranshire or Freestone against HDYN, including any of its
parents or subsidiaries, in relation to the HDYN Common Stock acquired by
Cranshire and Freestone pursuant to the SPA and the Investor Released Claims
described in Section 2.1 above released by Parkfield as assignee of Cranshire
and Freestone. In the event that any person or entity asserts a claim for which
indemnification is provided for hereunder, HDYN shall, within thirty (30) days
of receiving written notice of the claim, give written notice to Parkfield, of
the claim(s) for which indemnification is required. Within thirty (30) days of
receiving the notice of indemnified claim(s), Parkfield must notify HDYN whether
it will provide a defense to the

 

19

--------------------------------------------------------------------------------


 

claim. If Parkfield agrees to provide a defense, it shall make direct payment of
all costs and attorneys’ fees, as well as bear all responsibility for payment of
losses and damages in the indemnified claim. If Parkfield does not agree within
thirty (30) days to provide a defense, Parkfield shall be responsible for
payment of any and all liabilities, damages, punitive damages, losses, injuries,
costs, expenses (including, without limitation, all attorneys’ fees) incurred by
HDYN, with the costs and fees reimbursed as they are paid by HDYN. Unless
Parkfield agrees to provide a defense, HDYN may settle the indemnified claim
without consent from Parkfield, and Parkfield shall be responsible for payment
of any and all any and all liabilities, damages, punitive damages, losses,
injuries, costs, expenses (including, without limitation, all attorneys’ fees)
incurred by HDYN in connection with such settlement. With respect to claims for
which Parkfield has agreed to provide a defense, Parkfield may not settle such
claims without the consent of HDYN (which consent shall not unreasonably be
withheld).

 

7.                                      Pledge of Shares: Notwithstanding
anything to the contrary contained in this Settlement Agreement, HDYN
acknowledges and agrees that the Settlement Shares may be pledged by the
Investors in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Settlement Shares. The pledge of
the Settlement Shares shall not be deemed to be a transfer, sale or assignment
of the shares of Common Stock hereunder, and if the Investors effect a pledge of
shares it shall not be required to provide HDYN with any notice thereof or
otherwise make any delivery to HDYN pursuant to this Settlement Agreement or
otherwise.

 

20

--------------------------------------------------------------------------------


 

8.                                      Miscellaneous:

 

8.1                               Counterparts. This Settlement Agreement may be
executed in one or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same Agreement.

 

8.2                               Application. This Settlement Agreement shall
be binding upon and inure to the benefit of the Parties, throughout the world,
and each of their respective directors, officers, agents, employees, successors,
assigns and representatives. The terms and provisions of this Settlement
Agreement are intended solely for the benefit of the Parties, and their
respective successors and permitted assigns, and it is not the intention of the
Parties to confer third-party beneficiary rights or remedies upon any other
person or entity.

 

8.3                               Execution. This Settlement Agreement may be
executed by means of delivery of signature(s) by facsimile or email, and any
signature(s) delivered by facsimile or email shall be of the same effect as any
original signature(s).

 

8.4                               Choice of Law; Venue. This Settlement
Agreement shall be governed by, and construed, interpreted and enforced in
accordance with, the internal laws of the State of New York, applied without
regard to New York’s conflicts of law principles. The Parties hereto irrevocably
submit to the exclusive jurisdiction and venue of the New York Supreme Court,
New York County, or the United States District Court for the Southern District
of New York with respect to any suit, action or proceeding arising out of or
relating to this Settlement Agreement.

 

8.5                               Enforcement. In the event that any litigation
shall arise between any of the Parties hereto based, in whole or in part, upon
this Settlement Agreement or any or all of the provisions contained herein, the
prevailing party in any such litigation shall be entitled to recover reasonable
attorneys’ fees, costs and expenses from the non-prevailing party. If any of
HDYN’s

 

21

--------------------------------------------------------------------------------


 

representations or warranties in Section 3 herein are false or incorrect in any
respect, HDYN shall indemnify the Investors against any and all claims, demands,
causes of action, obligations, set-offs, liabilities, damages, losses, injuries,
costs, expenses (including, without limitation, all attorneys’ fees) incurred by
the Investors arising from such false or incorrect representation or warranty.
If any of the Investor’s representations or warranties in Section 4 herein are
false or incorrect in any respect, then that Investor shall indemnify HDYN
against any and all claims, demands, causes of action, obligations, set-offs,
liabilities, damages, losses, injuries, costs, expenses (including, without
limitation, all attorneys’ fees) incurred by HDYN arising from such false or
incorrect representation or warranty.

 

8.6                               Entire Agreement. This Settlement Agreement
shall constitute the entire agreement of the Parties with respect to the subject
matter hereof. No covenant, representation, warranty or unexpressed intent not
contained in this Settlement Agreement shall be binding upon any Party hereto
unless expressly set forth in writing which makes reference to this Settlement
Agreement, expressly provides that it is a modification of this Settlement
Agreement and is duly executed by said Party. This Settlement Agreement shall
supersede any and all prior agreements and understandings between the Parties,
whether oral or written.

 

8.7                               No Oral Modification. This Settlement
Agreement may not be altered, changed, amended or modified except by way of a
written instrument signed by authorized representatives of all of the Parties.
The Parties further agree that there are no oral agreements among them that vary
the terms of this Settlement Agreement.

 

8.8                               Incorporation of Exhibit. Exhibit A to this
Settlement Agreement is incorporated into and made a part of this Settlement
Agreement.

 

22

--------------------------------------------------------------------------------


 

8.9                               Incorporation of Recitals. The recitals set
forth at the beginning of this Settlement Agreement are incorporated into the
Settlement Agreement by reference.

 

8.10                        Notice. Any notice given in connection with this
Settlement Agreement shall, unless otherwise provided herein, be in writing and
be delivered (1) by electronic mail as well as (2) by recognized overnight
carrier or hand delivery or by certified mail, as follows:

 

To The Investors:

 

Feuerstein Kulick LLP

205 E. 42nd Street, 20th Floor

New York, New York 10017

Attn: David Feuerstein, Esq.

david@dfmklaw.com

 

To HDYN:

 

Hyperdynamics Corporation

12012 Wickchester Lane, Suite 475

Houston, Texas 77079

Attn: Ray Leonard

rleonard@hyperdynamics.com

 

Paul Hastings LLP

600 Travis Street, 58th Floor

Houston, Texas 77002

Attn: Samuel Cooper, Esq.

samuelcooper@paulhastings.com

 

8.11                        No Admission. The Settlement Agreement reflects the
compromise and settlement of disputed and contested claims. It is understood and
agreed that by entering into this Settlement Agreement no Party is admitting any
fault or liability whatsoever to any other Party, and nothing contained herein
is intended or shall be construed as any admission by any Party hereto, or other
non-parties, of liability or wrongdoing of any kind, or as evidence thereof.

 

8.12                        Headings. The use of Section headings in this
Settlement Agreement is for convenience only and is not intended to limit or
enlarge the rights of any Party.

 

23

--------------------------------------------------------------------------------


 

8.13                        Savings Provision; Severability. Should any
provision of this Settlement Agreement be declared or determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby, and any said illegal
and invalid part, term or provision shall be deemed stricken from this
Settlement Agreement.

 

8.14                        Construction of Agreement. This Settlement Agreement
has been drafted cooperatively by all of the Parties and, as such, any
ambiguities are the responsibility of all of the Parties and their counsel and
shall not be construed against any Party.

 

8.15                        No Reliance on Any Representation Outside the
Settlement Agreement. The Parties at all times have had access to an attorney in
the negotiation of the terms of and preparation of and execution of this
Settlement Agreement, and have had the opportunity to review and analyze this
Settlement Agreement for a sufficient period of time prior to execution and
delivery. Except for the written warranties, representations, covenants, terms,
and conditions specifically set forth herein, in executing this Settlement
Agreement, no Party has relied upon any oral or written representation,
statement, or communication of any other Party regarding the subject matter of
this Settlement Agreement, any past or present fact, circumstance, condition,
legal effect, or promise of future action, and specifically, no Party has relied
upon any representations made by any attorney or agent or any released Party
about the nature or extent of any damages or the nature or viability of any
released claims. In deciding to enter into this Settlement Agreement, no Party
is relying upon a legal duty, if one exists, on the part of any other Party (or
such other Party’s employees, agents, representatives, or attorneys) to disclose
any information in connection with the execution of this Settlement Agreement or
its preparation. Except as specifically required by the Parties’ representations
and warranties in

 

24

--------------------------------------------------------------------------------


 

Sections 3 and 4 above, it is expressly understood that no party shall ever
assert any failure to disclose information on the part of the other Party prior
to the execution of this Agreement as a ground for challenging the validity of
this Settlement Agreement.

 

8.16                        Payment of Costs and Expenses. The Parties agree
that any costs and fees incurred by them, including any attorneys’ fees, shall
be paid by the Party incurring those costs and fees, except as otherwise
expressly stated in this Settlement Agreement.

 

8.17                        Taxes. Except to the extent expressly stated in the
Settlement Agreement, the Parties acknowledge and agree that none of the Parties
hereto, nor their counsel, have made or make any representations or warranties
concerning the tax consequences of this Settlement Agreement.

 

8.18                        Authority to Sign. Each person signing this
Settlement Agreement represents that he or she has the authority to agree to the
terms hereof and execute this Settlement Agreement on behalf of the indicated
corporation or entity, in accordance with (as applicable) a duly adopted
resolution of the board of directors or the bylaws of such corporation or
entity, and that his or her signature will bind the corporation or entity to the
terms of this Agreement.

 

8.19                        Further Assurances; Cooperation. The Parties shall
cooperate in the execution of any and all other documents and in the completion
of any additional actions that may be reasonably necessary or appropriate to
give full force and effect to the terms and intent of this Settlement Agreement.

 

9.                                      Press Release:

 

On or before 9:00 a.m., New York time on January 5, 2017, HDYN will issue a
press release (the “Press Release”) disclosing all the material terms of the
transactions contemplated in the Settlement Agreement and the Order. From and
after the issuance of the

 

25

--------------------------------------------------------------------------------


 

Press Release, the HDYN will have disclosed all material, non-public information
relating to the matters contemplated hereby and the Investors will have no
material, non-public information relating to HDYN or any of its subsidiaries.

 

IN WITNESS WHEREOF, the Parties, have executed this Settlement Agreement as of
the date first above written.

 

[Signature pages follow]

 

26

--------------------------------------------------------------------------------


 

[Signature Page to Settlement Agreement]

 

 

IROQUOIS MASTER FUND LTD.

 

 

 

 

 

 

 

By:

/s/ Richard Abbe

 

 

Name: Richard Abbe

 

 

Title: Director

 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the      day of October 2016, before me personal carry                , known
to me or proved to me the basis of satisfactory evidence to be the individual
whose name is subscribed to be within Settlement Agreement and acknowledged to
me that be executed the same on his own behalf and on behalf of IROQUOIS MASTER
FUND LTD.

 

 

 

 

Notary Public State of

 

 

 

 

 

My Commission Expires :

 

 

27

--------------------------------------------------------------------------------


 

[Signature Page to Settlement Agreement]

 

 

HUDSON BAY MASTER FUND LTD.

RUTH M. CLARK

 

 

NOTARY PUBLIC-STATE OF NEW YORK

 

 

No. 01CL6212067

By:

/s/ Yoav Roth

Qualified In Orange County

 

Name: Yoav Roth

My Commission Expires October 05, 2017

 

Title: Authorized Signatory

 

STATE OF New York

)

 

) ss.:

COUNTY OF New York

)

 

On the 30th day of December 2016, before me personally came Yoav Roth, known to
me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within Settlement Agreement and acknowledged to
me that he executed the same on his own behalf and on behalf of HUDSON BAY
MASTER FUND LTD.

 

 

 

/s/ Ruth M. Clark

 

Notary Public, State of

New York

 

 

 

 

My Commission Expires:

10-05-2017

 

28

--------------------------------------------------------------------------------


 

[Signature Page to Settlement Agreement]

 

 

KINGSBROOK OPPORTUNITIES MASTER FUND LP

 

 

 

 

By: KINGSBROOK OPPORTUNITIES GP LLC,

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Adam J. Chill

 

 

Name: Adam J. Chill

 

 

Title: Managing Member

 

STATE OF NEW YORK

 

)

 

 

 

 

 

) ss.:

 

 

 

COUNTY OF NEW YORK

 

)

 

On the      day of                   201    , before me personally came Adam J.
Chill, known to me or proved to me on the basis of satisfactory evidence to be
the individual whose name is subscribed to the within Settlement Agreement and
acknowledged to me that he executed the same on his own behalf and on behalf of
KINGSBROOK OPPORTUNITIES MASTER FUND LP

 

 

 

/s/ Christin Butler

CHRISTIN BUTLER

 

 

NOTARY PUBLIC-STATE OF NEW YORK

Notary Public, State of

New York

No. 01BU6313388

 

 

Qualified In New York County

 

 

My Commission Expires October 20, 2018

My Commission Expires:

10/20/18

 

29

--------------------------------------------------------------------------------


 

[Signature Page to Settlement Agreement]

 

 

PARKFIELD FUNDING, LLC

 

 

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name: [ILLEGIBLE]

 

 

Title:  [ILLEGIBLE]

 

STATE OF

 

)

 

 

)ss.:

COUNTY OF

 

)

 

On the     day of December 2016, before me personally came
                          known to me or proved to me on the basis of
satisfactory evidence to be the individual who: name is subscribed to the within
Settlement Agreement and acknowledged to me that I executed the same on his own
behalf and on behalf of PARKFIELD FUNDING, LLC.

 

 

 

 

Notary Public, State of

 

 

 

 

 

My Commission Expires:

 

 

30

--------------------------------------------------------------------------------

 


 

[Signature Page to Settlement Agreement]

 

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Ray Leonard

 

 

Name: Ray Leonard

 

 

Title: President & CEO

 

STATE OF Texas

 

)

 

 

) ss.:

COUNTY OF Harris

 

)

 

On the 30 day of December, 2016, before me personally came Ray Leonard , known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within Settlement Agreement and acknowledged to
me that he executed the same on his own behalf and on behalf of HYPERDYNAMICS
CORPORATION.

 

 

[g238181ks07i001.gif]

 

 

/s/ Drake Smith

Notary Public, State of

Texas

 

 

My Commission Expires:

1/6/19

 

 

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - -

x

 

IROQUOIS MASTER FUND LTD., HUDSON BAY

:

 

MASTER FUND LTD., CRANSHIRE CAPITAL

:

 

MASTER FUND, LTD., KINGSBROOK

:

 Index No.: 651614/2012

OPPORTUNITIES MASTER FUND LP, and

:

 

FREESTONE ADVANTAGE PARTNERS II, LP,

:

 

 

:

 

 

:

 

Plaintiffs,

:

 STIPULATION OF

 

:

 DISCONTINUANCE AND

- against -

:

 DISMISSAL WITH

 

:

 PREJUDICE

 

:

 

HYPERDYNAMICS CORPORATION,

:

 

 

:

 

Defendants.

:

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - -

X

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, the
attorneys of record for all of the parties to the above entitled action, that
whereas no party hereto is an infant, incompetent person for whom a committee
has been appointed, or conservatee, the above-captioned action be, and the same
hereby is, discontinued and dismissed with prejudice, and without costs to any
party as against any other party. This Stipulation may be filed without further
notice with the Clerk of the Court.

 

[Signature page follows on next page]

 

2

--------------------------------------------------------------------------------


 

Dated: New York, New York

 

, 2017

 

FEUERSTEIN KULICK LLP

BAKER BOTTS LLP

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

David Feuerstein, Esq.

 

Richard B. Harper, Esq.

 

Bryan Meltzer, Esq.

 

30 Rockefeller Plaza

 

205 E. 42nd Street, 20th Floor

 

New York, New York 10112

 

New York, New York 10016

 

(212) 408-2500

 

(646) 793-3098

 

 

 

 

 

Samuel Cooper, Esq.

Attorneys for Plaintiffs

 

Christie Mathis, Esq.

 

 

 

PAUL HASTINGS LLP

 

 

 

600 Travis Street, 58th Floor

 

 

 

Houston, Texas 77002

 

 

 

(713) 816-7300

 

 

 

 

 

 

Attorneys for Defendant

 

3

--------------------------------------------------------------------------------